Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

DETAILED ACTION
This communication is in response to Application No. 17/410,551 filed on 24 August 2021. This application claims PROV priority to 63/128,463 filed on 21 December 2020. Claims 1-20 are presented for examination.

Allowable Subject Matter
Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:   	“providing the support content including a premium support resource and a usage limit of the premium support resource determined based on a prior utilization of the premium support resource by the enterprise network.”
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 and 10-20 are rejected under 35 U.S.C. 103 as being unpatentable over US PGPUB 2021/0019133 A1 to Rusev et al and US PGPUB 2016/0189082 A1 to Garrish et al.
Regarding Claim 1, Rusev discloses a method comprising:  	obtaining, by a computing device, telemetry data associated with a network technology used in an enterprise network (FIG. 1, 0002, and 0025 provides for obtaining, by IoT Gateway 103, version information associated with software packages 141 used in networked enterprise environment 100), the network technology being deployed using one or more assets of the enterprise network (FIG. 1 and 0025 provides for software packages 141 are deployed using IoT Endpoint asset 106);  	determining, by the computing device, for each deployment of the network technology, a progression along an adoption lifecycle of the network technology, based on the telemetry data (0025, 0028, and 0063 provides for determining, by the IoT update handler 164 of the IoT gateway 103, for each deployment of the software update package 162 to the software 141, the entry point phase, the reset phase, or the advanced verification phase, based on whether the download has the latest version identifier, to differentiate between older and more recent versions);  	generating, by the computing device, based on the progression of each deployment of the network technology, a first action set (FIG. 3 step 312 and 0064 provides for generating, by the IoT gateway 103, based on the progression of the entry point phase, an reset phase) and an alternative second action set, different from the first action set, for further progression along the adoption lifecycle (FIG. 3 step 315, 0064, and 0067 provides for generating, by the IoT gateway 103, based on the progression of the entry point phase, a verification phase, different from the reset phase, for further progression along the lifecycle phase of the software update process). 	Rusev doesn’t explicitly disclose providing, by the computing device, the first action set and the alternative second action set for the further progression of the network technology along the adoption lifecycle. 	Garrish, in a similar field of endeavor, discloses providing, by a computing device, a first action set and an alternative second action set for further progression of a network technology along an adoption lifecycle (FIG. 19, 0040, 0051, and 0053 provides for providing, by computing device 1910, plays/grouped tasks and alternative plays for further progression along a customer lifecycle phase). 	One of ordinary skill in the art before the effectively filed date of the claimed invention would have recognized the ability to utilize the teachings of Garrish for prescribing sets of plays/success plans based on the current phase of a customer lifecycle. The lifecycle phases of Garrish, when implemented with the IoT device campaigns of the Rusev system, will allow one of ordinary skill in the art to prescribe a set of actions based on a lifecycle phase, in order to optimize a consumer’s behavior along a customer lifecycle. Therefore, the examiner concludes it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to utilize the lifecycle phases of Garrish with the IoT device campaigns of the Rusev system for the desirable purpose of managing a consumer’s lifecycle with a business.
Regarding Claim 2, the Rusev/Garrish system discloses the method of claim 1, further comprising:  	obtaining a selection of the first action set (Garrish, 0051 provides for a user may choose to complete, decline, or defer a play/grouped sequence of tasks); and  	performing at least one action in the first action set to change a configuration of the one or more assets, based on the selection (Garrish, 0039, 0043 and 0051 provides for a user may choose to complete, decline, or defer a play/grouped sequence of tasks to result in renewing of a software license, i.e. change a configuration of an asset) 	Same motivation as claim 1.
Regarding Claim 3, the Rusev/Garrish system discloses the method of claim 2, further comprising:  	obtaining additional telemetry data associated with the network technology after performing the at least one action (Garrish, 0045 and 0049 provides for obtaining health associated with a service/maintenance contract after performing an action in the play);  	determining, for each deployment of the network technology, additional progression along the adoption lifecycle, based on the additional telemetry data (Garrish, 0045, 0049, and 0056 provides for determining, for each contract, its play status/progression along the customer lifecycle, based on the obtained health); and 	generating insights based on the additional progression (Garrish, FIG. 6, 0040, and 0054 provides for generating insights based on the status along the customer lifecycle), the insights including a new or updated first action set and a new or updated alternative second action set (Garrish, 0040 and 0053 provides for actionable insights include recommended interactions, such as modifying the use of the plays to improve user performance). 	Same motivation as claim 1.
Regarding Claim 4, the Rusev/Garrish system discloses the method of claim 1, wherein determining the progression along the adoption lifecycle includes: 	determining a stage among a plurality of stages of the adoption lifecycle (Garrish, 0040 and 0058 provides for plays related to customer lifecycle phases), the plurality of stages including at least two of an onboarding stage (Garrish, 0040 provides for on-boarding phase), an implementation stage, a use stage, an adoption stage (Garrish, 0040 provides for customer adoption phase), an engagement stage, and a maximizing use value stage. 	Same motivation as claim 1.
Regarding Claim 5, the Rusev/Garrish system discloses the method of claim 1, wherein generating the first action set and the alternative second action set includes: 	determining at least two outcomes based on analyzing the telemetry data and the progression along the adoption lifecycle (Garrish, 0040 and 0045 provides for determining a health/outcome based on analyzing usage of a product and implementation within the success plan of a target lifecycle);  	classifying each of the at least two outcomes into a respective category selected from one or more of an adoption time category (Garrish, 0040 and 0045 provides for a healthy/low adoption/pending churn/undetermined categories are based on adoption rates), a performance related category, a troubleshooting related category, and a support case category; and  	generating the first action set for one of the at least two outcomes and the alternative second action set for another one of the at least two outcomes (Garrish, 0051 and 0053 provides for generating a first play and generating alternative plays based on results/metrics). 	Same motivation as claim 1.
Regarding Claim 6, the Rusev/Garrish system discloses the method of claim 1, wherein the network technology has at least two use cases, each deployed using a plurality of assets of the enterprise network (Garrish, FIG. 1 and 0041 provides for wherein the purchased software package has at least “selling higher value versions” case 1 and “selling additional goods or services” case 2, each deployed using a plurality of assets), the method further comprising:  	determining, for each of the at least two use cases, a respective stage among a plurality of stages of the adoption lifecycle, based on the progression of each deployment associated with a respective use case (Garrish, FIG. 1, 0040, and 0041 provides for determining, for the ideal use cases of selling higher value versions/selling additional services, a retention phase, based on the progression of the software deployment associated with either of the ideal use cases); and  	generating a unified contextualization including, for each of the at least two use cases, the respective stage and an indication of deployments at each stage of the adoption lifecycle (Garrish, FIG. 7, 0040, and 0059 provides for generating contextual information including, for each of the ideal use cases, the retention stage and an indication of history 614). 	Same motivation as claim 1.
Regarding Claim 7, the Rusev/Garrish system discloses the method of claim 6, wherein the plurality of assets are deployed at a plurality of enterprise sites of the enterprise network (Rusev, 0002 and 0018 provides for distributing an installation at different geographical locations), and further comprising:  	determining, for each of the at least two use cases, a number of deployments at each stage of the adoption lifecycle, the indication being the number of deployments (Garrish, FIG. 9, 0041, and 0056 provides for determining, for each of the ideal use cases, the number of tasks completed at each stage of the lifecycle). 	Same motivation as claim 1.
Regarding Claim 8, the Rusev/Garrish system discloses the method of claim 1, further comprising:  	obtaining additional telemetry data associated with at least one other network technology (Garrish, 0045 and 0049 provides for obtaining health associated with a service/maintenance contract), the at least one other network technology being deployed at a plurality of sites of the enterprise network (Rusev, 0002 and 0018 provides for distributing an installation at different geographical locations);  	determining, for each deployment of the at least one other network technology, a respective stage among a plurality of stages in the adoption lifecycle, based on the additional telemetry data (Garrish, 0045, 0049, and 0056 provides for determining, for each contract, its play status/progression along the customer lifecycle, based on the obtained health); 	determining an overall progress along the adoption lifecycle of the at least one other network technology based on the respective stage of each deployment (Garrish, FIG. 9, 0041, and 0056 provides for determining the number of tasks completed at each stage of the lifecycle); and 	generating a cross-domain contextualization including, for each of the network technology and the at least one other network technology, the overall progress in the adoption lifecycle and an indication of deployments at each stage of the adoption lifecycle (Garrish, FIG. 9, 0041, and 0056 provides for collecting valuable insights including, for each of the service contracts/software license, the overall progress in the lifecycle, and the number of tasks completed at each stage of the lifecycle). 	Same motivation as claim 1.
Regarding Claim 10, similar rejection where the method of claim 1 teaches the apparatus of claim 10. 
Regarding Claim 11, similar rejection where the method of claim 2 teaches the apparatus of claim 11. 
Regarding Claim 12, similar rejection where the method of claim 3 teaches the apparatus of claim 12. 
Regarding Claim 13, similar rejection where the method of claim 4 teaches the apparatus of claim 13. 
Regarding Claim 14, similar rejection where the method of claim 5 teaches the apparatus of claim 14. 
Regarding Claim 15, similar rejection where the method of claim 6 teaches the apparatus of claim 15. 
Regarding Claim 16, similar rejection where the method of claim 7 teaches the apparatus of claim 16. 
Regarding Claim 17, similar rejection where the method of claim 1 teaches the non-transitory computer readable storage media of claim 17. 
Regarding Claim 18, similar rejection where the method of claim 2 teaches the non-transitory computer readable storage media of claim 18. 
Regarding Claim 19, similar rejection where the method of claim 3 teaches the non-transitory computer readable storage media of claim 19. 
Regarding Claim 20, similar rejection where the method of claim 4 teaches the non-transitory computer readable storage media of claim 20. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US PGPUB 2022/0148021 A1 to Wilson discloses a customer activation cycle in which brand equity is quantified.
US PGPUB 2021/0120023 A1 to Gupta et al discloses initiating actions based on recommendations.
US PGPUB 2021/0406729 A1 to Arias discloses meeting an organization’s internal goal of effective support.
US PGPUB 2021/0224124 A1 to Barsalou et al discloses a representative customer experience in a few phases.
US PGPUB 2016/0307219 A1 to Hsu et al discloses a visualization tool for displaying a customer lifecycle in relation to tasks of a stage.
NPL The 5 Stages Of The Customer Lifecycle discloses tracing customers through a business path to optimize customer retention and success.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCHQUITA GOODWIN whose telephone number is (571)272-5477. The examiner can normally be reached M-F 9am - 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tonia Dollinger can be reached on (571) 272-4170. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SCHQUITA D GOODWIN/Examiner, Art Unit 2459